Exhibit 99.1 PNI Digital Media Reports Fiscal 2013 Financial Results VANCOUVER, BC – December 10th, 2013 - PNI Digital Media (TSX: PN) (OTCQB: PNDMF), (“PNI” or the “Company”), the leading innovator in digital media solutions for retailers, today announced financial results for fiscal 2013 and its fourth quarter ended September 30th, 2013. “During fiscal 2013, we successfully brought a number of key innovations to market that broadened the PNI Platform and positioned us favourably torespond to the changing needs of our retail partners and their consumers,” said Kyle Hall, Chief Executive Officer of PNI Digital Media. “Recognizing the emergence of mobile devices, tablets, social media and cloud storage allowed us to be first to market with new product builders that work on any device and have a rich user experience that integrates cloud and social media. Additionally, the release of our Platform API was a key milestone in our strategy to be a true platform leader, enabling developers to integrate the PNI Platform into their application while we still earn transaction fees without corresponding development efforts. With our new technology now in the market, we are already seeing good adoption and expect our revenues, income and transactions processed to be up in 2014.” “Our fourth quarter of 2013 was a turning point for PNI, demonstrating both year-over-year top-line revenue growth and reduced expenses, resulting in an EBITDA positive quarter,” said Cam Lawrence, Chief Financial Officer of PNI. “We expect to continue growing our top-line revenue in the holiday quarter with the recent launch of our HTML5 Card and Invitations builders, and into the New Year as we launch with Office Depot and Samsung.” Fiscal 2013 Fourth Quarter Financial Highlights · Revenue for the quarter was $5.4 million compared to $5.1 million in the same period in 2012, a 6.3% increase. · Generated a non-IFRS EBITDA1 of $315,656 in Q4 2013, an $830,431 improvement from an EBITDA loss of $514,775 in Q4 2012. · Transactional revenue was $4.1M in the quarter, compared to transactional revenue of $3.9M in the fourth quarter last year. · Transactional revenue comprised 76% of total revenue for the quarter. Fiscal 2013 Full Year Operational Highlights · The photo industry continues to grow, creating increasing opportunity for PNI.During fiscal 2013 the Company processed a record 20.1 million transactions across the PNI Digital Media Platform, a 5.2% increase from fiscal 2012. · The dollar value of online transactions processed for our retail partners over the PNI Digital Media Platform increased to $248.7 million in online transactions, a 5.3% increase compared to fiscal 2012. This growth was driven in part byour investment in mobile technologies, as transactions generated from mobile devices increased from 0.5% of total online transactions in the third quarter of 2012 to over 7% of online transactions in the fourth quarter of fiscal 2013. · Effective September 1st, 2013 the Company has renegotiated all client contracts to a transaction fee model where PNI is compensated by the retailers based on a percentage of the transacted order value. This will allow PNI to participate in the revenue growth its retailers are seeing in photo products. · Subsequent to year end, PNI signed a definitive agreement with Samsung USA to provide mobile photo printing services as an embedded application on Samsung devices. This application will enable Samsung customers to route photos taken on their Samsung headset for printing at over 30,000 retail locations in the United States connected to the PNI Platform, including Walmart.com and Walgreens. PNI launched the beta version of the application in Q1 2014 and will earn a fee on each transaction processed. · Signed a multi-year agreement with Office Depot to support their online Copy and Print Depot over the PNI Digital Media Platform. Office Depot is a new top-tier partner for PNI and we expect to deploy the Platform to over 1,100 Office Depot locations. · The Company successfully delivered a series of all-new HTML5 personalized greeting card, invitations and photo collage and gift builders for leading retailers PNI's new device agnostic HTML5 builders are now live at leading PNI retailers, enabling the easy creation and ordering of personalized cards, invitations and photo collages and gifts from any tablet, smartphone or computer. · Successfully launched the next generation of the PNI Platform with leading retailers, including extending our cloud media integrations enabling end users to print their digital media files over the PNI Digital Media Platform directly from our supported cloud media partners to the consumer’s preferred retail location.PNI’s growing list of integrated cloud media partners includes Dropbox, Facebook, Instagram, Google+ Photos, Google Drive, Microsoft SkyDrive and Flickr. · Successfully launched the PNI Photo Services API, extending our platform to support an ‘endless aisle’ of products and services from third parties over our Platform. · Acquired QS Quarterhouse Software Ltd (“Quarterhouse”), an Austin-based firm specializing in business printing solutions for retailers.The integration between Quarterhouse and PNI’s Platform continues to proceed as expected. PNI also successfully signed and launched its first implementations of the Quarterhouse technologies, including launching several sites for various AlphaGraphics franchisees. · On December 3, 2013, the Company announced that it had entered into an underwriting agreement, for the sale of 6,191,000 common shares at a price (the "Offering Price") of $1.05 per common share (the "Shares") to raise gross proceeds of $6,500,550 under a short form prospectus (the "Offering"). The Company has granted to the underwriters an option (the “Over-Allotment Option”) to purchase up to an additional 928,650 Common Shares (the “Over-Allotment Shares”), representing 15% of the number of Offered Shares sold under the Offering.The offering is expected to close on or about December 20, 2013. Fiscal 2013 Full Year Fiscal Highlights · Revenue for the year was $20.9 million compared to $22.7 million in fiscal 2012. The decrease in revenue was due predominantly to renegotiated terms with a leading UK retailer. · Gross margin in fiscal 2013 was 50%, as compared to 53% in 2012. · Generated a loss before taxes in fiscal 2013 of $4.8 million, as compared to a loss before taxes of $2.3 million in fiscal 2012. · Non-IFRS adjusted EBITDA was negative $1,692,968 during fiscal 2013, compared to a non-IFRS adjusted EBITDA gain of $1,464,784 during the same period last year. This change is a reflection of the lower revenues earned as well as higher personnel costs, higher legal and accounting fees, and higher one-time direct costs associated with the reprinting of certain items sold. · The Company ended the quarter with $2.4 million in cash and cash equivalents. Conference Call: The company will host a conference call on Tuesday, December 10th, 2013 at 4:30pm ET (1:30pm PT) to discuss these financial results. PNI Digital Media's Chief Executive Officer Kyle Hall and Chief Financial Officer Cameron Lawrence will host the presentation. Dial-In Number:(888) 241-0394 International:(647) 427-3413 Conference ID#:11012865 Institutional investors and interested participants should dial the conference telephone number 5-10 minutes prior to the start time. An operator will register your name and organization. PNI Digital Media will also provide a live webcast and slide presentation, which will be available on the Company's website at www.pnimedia.com/webcast. An archived replay of the webcast will be available for 45 days following the live event. About PNI Digital Media- The world’s leading retailers rely on the PNI Digital Media Platform to sell millions of personalized products every year.The PNI Platform is a consumer-facing Platform-as-a-Service (“PaaS”) solution that is accessible online, from an in-store terminal, or from mobile devices and applications. The PNI Digital Media Platform connects consumer-ordered digital content, whether from online, in-store kiosks, or connected mobile devices and tablets with retailers that want to deploy proven omni-channel strategies and use on-demand manufacturing capabilities for the production of personalized products such as photos, photo books and calendars, business cards, greeting cards, invitations and more. PNI Digital Media successfully generates millions of transactions each year for retailers and their thousands of locations worldwide. Further information on our company can be found at www.pnimedia.com. For Investor Relations and Press, Contact: James Binckly TMX Equicom (416) 815-0700 x228 jbinckly@tmxequicom.com Cameron Lawrence PNI Digital Media Inc. (604) 893-8955 x229 ir@pnimedia.com The statements that are not historical facts contained in this release are forward-looking statements that involve risks and uncertainties. PNI Digital Media’s actual results could differ materially from those expressed or implied by such forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, changes in technology, employee retention, inability to deliver on contracts, failure of customers to continue marketing the online solution, competition, general economic conditions, foreign exchange and other risks detailed in the Company’s annual report and other filings. Additional information related to the Company can be found on SEDAR at www.sedar.com and on the SEC’s website at www.sec.gov/edgar.shtml. The information contained herein is subject to change without notice. PNI Digital Media shall not be liable for technical or editorial errors or omissions contained herein. The TSX has neither approved nor disapproved the information contained in this release. PNI Digital Media relies upon litigation protection for "forward-looking" statements. Neither TSX nor its Regulation Services Provider (as that term is defined in the policies of the TSX) accepts responsibility for the adequacy or accuracy of this release. PNI Digital Media is a registered trademark of PNI Digital Media Inc. All other trademarks are property of their respective owners. All other trademarks are property of their respective owners. Consolidated Statements of Operations and Comprehensive Income (Loss) Three months ended September 30, Year ended September 30, Revenue $ Cost of sales Gross Profit Expenses Software development General and administration Sales and marketing Loss from operations ) Foreign exchangeloss ) Finance income ) Finance costs ) 0 ) $
